Mathews, J.,

delivered the opinion of the court.
This suit was commenced against the executor of the deceased, but his will having been subsequently annulled, it was carried on against his heirs, &c.
"Where the plaintiff claims from the executor of his uncle’s estate, a large sum for his services as clerk and book-keeper, at a stated annual salary for the time he served, and there Is -no proof of any contract or agreement to pay a. salary or wages at any particular rate per annum, and where that assumed by the plaintiff, clearly appears by his own interpolation in the books of his employer: Held, that he cannot recover in such a case, having depended on the generosity of his relation for remuneration.
So, thepiamver on a quanh™sue7foi-V'rages on an ment for an annuai salary or the6; a evidence under ^no^con^ tract, express or pended1’ on* the hiemployer^ who was his rel lation, and when it is also shown he interpolated a feigned contract for wages, in the books he was employed to keep.
*108The plaintiff claims a large sum of money from them oil account 0f services rendered to tbe deceased, during several years of his life time, as clerk, &c. Judgment was rendered ™ ^01' of Hie defendants in the court below, from which the plaintiff appealed.
, The claim is made on a pretended contract for wages, at the rate of fifteen hundred dollars per annum, and the plaintiff alleges that he rendered services from the year 1824, until 25th August, 1832, the time of the death of his employer, who was his uncle. The will of the deceased contained a clause, by which a legacy amounting to six thousand dollars was given to his nephew, which was paid to him by the heirs who attacked the testament, on condition that he would not aid in supporting it.
The testimony proves the length of time during which the petitioner served his uncle as clerk, but there is no proof of any contract or agreement to pay wages at any particular rate of hire ; that assumed as the basis of the action, being shown clearly to be an interpolation made by the plaintiff in the books of his employer, and most probably after the death of the latter.
The only remaining question in the case is, whether judgment ought to have been given in favor of the appellant, as on a quantum meruit. In relation to this question the court below considered the evidence offered in the defence, as sufficient to establish the fact that he did not serve under any contract, either express or implied, and depended entirely on the beneficence of his employer to make remuneration for the sei>vices rendered. The testimony of the cause does not prove this fact; but, taken in conjunction with . . . , ...... . _ , the circumstance of the relationship which existed between ^ employer and fe servant, and the fact of the latter having improperly interpolated a feigned contract for wages, in the books by him kept for the former, we are of opinion that tbe Court of Probates did not err in deciding against the plohttiff’3 claim. It is readily perceived that, according to the manner in which we have treated this question, it has *109not been considered that the receipt of the amount of the legacy by the appellant, ought, in any manner, to affect his claim for wages ; the rejection of it resting exclusively on another principle, viz: that he served .not for any stipulated wages, under a contract, either express or implied, but depended wholly on the generosity of his relation, for recompense.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed, with costs.